Citation Nr: 1216754	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 decision in which the RO declined to reopen a previously denied claim for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in June 2007, and the RO issued a statement of the case (SOC) in April 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in June 2008. 

In August 2011, the Board reopened the previously-denied claim for service connection, and remanded the merits claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny the claim for service connection for PTSD (as reflected in a December 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

Review of the electronic record discloses no evidence pertinent to this matter.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  VA has conceded the occurrence of the Veteran's claimed in-service stressor- of having come under enemy fire while serving as a scout driver in Vietnam.

3.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes an assessment of PTSD, the most persuasive medical opinion on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD or any other psychiatric disability for which compensation is payable.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1) , which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD on a new and material basis, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations-in the event service connection is granted.  The May 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

In a March 2007 post-rating letter, the RO again provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA and specifically advised the Veteran of evidence needed for stressor verification purposes.  The supplemental SOC (SSOC) from December 2011 reflects readjudication of the claim after issuance of the post rating letter.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, and private treatment records.  The Veteran has not indicated that has received any VA treatment.  Following remand of this matter for further development in August 2011, the report of the December 2011 VA examination was obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  

In the Board's August 2011 decision, it was noted that that, consistent with revised section  § 3.304(f)(3), the Veteran's alleged stressor of coming under enemy fire while serving as a scout driver was conceded.  In this case, however, as explained below, the Veteran has not met the first essential criterion for service connection for PTSD-medical  diagnosis of the disorder in accordance with the applicable diagnostic criteria. 
Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2011) (noting that VA has adopted the nomenclature of the DSM-IV).

The Veteran's service treatment records are negative for any psychiatric complaints, findings, or diagnoses during service.  His service personnel records show that he served in Vietnam as a wheeled vehicle mechanic from February 1969 through July 1969 and as a Scout driver in July 1969.

Post service, a November 2003 private treatment record drafted and signed by a psychiatrist reflects a diagnosis of "PTSD, chronic, severe" and major depressive disorder given in the Axis I diagnosis.  Axis II diagnosis was deferred.  The Veteran's noted primary stressor was having witnessed injuries to and deaths of numerous fellow soldiers and others, in addition to being fired upon on numerous occasions.  He was described as having served as a reconnist, with duties that included providing support for troops and escorting troops into the field to help maintain vehicles.  

Since returning from Vietnam, he reported chronic and severe PTSD symptoms, including daily intrusive thoughts, frequent distressing dreams, hypervigilance and exaggerated startle response, frequent flashbacks, distress at exposure to reminders of his past trauma, and avoidance of reminders of such service (including conversations about such service).  He also reported having detachment from others, anhedonia, restricted affect, sleep disturbances, irritability and anger outbursts.  He endorsed concentration and memory problems.  He also endorsed depressive symptoms such as depressed moods, decreased energy, thoughts of death/suicide and crying spells.  He also reported frequent auditory and visual hallucinations.  

Mental status examination revealed he was cooperative with normal speech and dress, tearfulness at times, restricted affect, linear thought process, no evidence of hallucinations or delusions, and no suicidal or homicidal ideations.  His attention, judgment and insight were all fair.  Plans were made to begin treatment with psychotropic medications, specifically Wellbutrin, Remerin and Seroquel for symptoms.  Follow-up treatment records from January 2004 and April 2004 for medication checks indicated that the Veteran was compliant with his medications and mental status examination indicated no remarkable findings other than a slightly anxious mood and restricted affect.  

The report of a May 2008 psychological evaluation signed by a psychologist and individual with a M.A. degree, again gave a diagnosis of PTSD, chronic and severe and depressive disorder not otherwise specified (NOS) in the report of medical history.  He continued to report the same type of PTSD symptoms as had been reported in the November 2008 record.  He denied having any continued symptoms of depression since becoming active in his church.  Mental status examination was remarkable for dysthymic mood and tearfulness at times, along with restricted affect.  The examiner noted that, otherwise, the mental status examination revealed essentially the same findings as the prior records from 2003 disclosed.  

The examiner summarized that, because of his military service, the Veteran had symptoms meeting the criteria for PTSD as reported in the DSM-III IVR.  This was based on his having met the following criteria.  He met criterion A, which was having experienced traumatic events during which he witnessed serious injury and death to others and responded to these events with fear, helplessness and horror.  He met criterion B, which was having reexperienced these events as distressing thoughts and nightmares.  He met criterion C, which was avoiding stimuli associated with the trauma and general numbing, as evidenced by his avoidance of media and conversation that concerned the military or war.  His isolating behaviors, lack of social activities and feelings of estrangement also fell within criterion C.  He met criterion D by demonstrating increased arousal as evidenced by difficulty staying asleep, hypervigilance and exaggerated startle response.  He met criterion E in that his symptoms set forth in criterion B, C, and D have lasted longer than 1 month.  He met criterion F, in that his symptoms have caused significant impairment in his occupational, social and personal life. 

The Veteran underwent VA examination in December 2011.  The examiner, a licensed psychologist, indicated that she reviewed the Veteran's claims file and medical records.  With respect to the Veteran's military history, it was noted that he served in Vietnam.  It was also noted that the Veteran reported a history of having sustained a gunshot wound in a nightclub altercation while in the service while on leave in December 1967.  He thought he was hospitalized for a month following this incident, but no records of treatment for this incident were in the service treatment records.  His Vietnam experience was noted to include having lost friends, getting shot at, and witnessing individuals who had been blown to pieces, to the extent that their body parts could not be picked up.  

The examiner commented that both the gunshot wounding and the Veteran's Vietnam experience were deemed to meet criterion A, in that they were adequate to support a diagnosis of PTSD.  However, only the Vietnam stressors described by the Veteran were related to his fear of hostile military or terrorist activity.  

However, despite the exposure to stressors related to his fear of hostile military or terrorist activity, the examiner determined that the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD under the DSM-IV.  Rather, he was found to have another Axis I diagnosis, with the current diagnosis classified as alcohol dependence, sustained, in full remission, 10 + years.  No other Axis I diagnosis was given, nor was an Axis II diagnosis given.  The examiner commented that the Veteran had reported heavy alcohol use that began prior to service and continued after until he stopped in 2000.  He reported having 5 to 7 arrests for driving under the influence (DUI's), with the first one in the 1960's before he was drafted and the last in the 1990's.  He also reported some mild memory problems and had some difficulty providing historical information.  While his memory was not fully tested, it was unknown as to whether he had significant memory problems, but it was possible that his memory deficits were due to his past long term heavy alcohol use.  His past alcohol dependence was deemed to not be a result of his military service, as he reported heavy drinking and one DUI prior to entering the service.  In the discussion of his Axis V current global assessment of functioning (GAF) of 55, he was noted to have limited social support, but reported difficulty trusting people other than family members as having been present before he entered service.  He also was noted to have some financial stressors at present, which could contribute to a negative mood, but not meeting the DSM-IV criteria for a mood disorder.  

The clinical examination which formed the basis of the conclusion that the Veteran failed to meet the criteria for a diagnosis of PTSD or any other psychiatric disability related to service, included a detailed overview of the Veteran's history both prior to and after service.  He reported a history of growing up without friends and preferring to be alone prior to service.  He reported having a long term marriage and generally good relationship with family members.  His post service occupational history was significant for his having been fired from a job in 1999 for a physical altercation, in which he cut a coworker.  Otherwise he had no problems on the job, and worked until 2009, when he was laid off.  He denied having a history of ever being hospitalized for psychiatric reasons.  He also denied having current mental health and was not presently taking psychotropic medications.  The examiner reviewed the treatment records and evaluations in the claims file, noting his past treatment with medications in 2003 through 2004.  The examiner also reviewed the report of the most recent private examination in May 2008, at which time the examiner diagnosed PTSD, chronic, severe and depressive disorder, NOS.  

As further background for the unfavorable opinion regarding PTSD or any other psychiatric disorder other than the alcohol dependence in remission, the examiner reviewed the current mental health symptoms.  His mood was described as sometimes good, sometimes not, and he reported getting said and down a little bit, which he improved by walking.  He attributed financial problems "being broke" as causing his negative moods, and cited stress due to financial pressures.  His appetite and weight were stable, and he indicated he never had eaten a lot.  His feelings about himself were described as "I'm good."  He felt rested during the day.  He denied any current issues with suicidal or homicidal thoughts.  He had some past history of suicidal ideations when he was 55 years old, but did not act on it.  He did endorse some sleep issues citing that he did not like to sleep at night, and saying "Vietnam broke me of the habit of sleeping at night."  However he also reported working third shift jobs after Vietnam.  Currently, he slept about 3 to 4 hours of sleep from 5:30 am to 8:30 am.  He denied any trouble falling asleep and occasionally woke up to use the bathroom.  He denied having any bad dreams or nightmares recently, indicating that it had been a long time since he had any such dreams.  He detailed his alcohol use as beginning around the age of 10 or 11 years old, with a history of heavy drinking and DUI's about every 7 years until the 1990's.  He quit drinking in 2000 and had not drunk since.  

Specifically as regards the DSM-IV diagnostic criteria for PTSD, the examiner noted that, while criterion A was met for exposure to a PTSD stressor as discussed above, other criteria were not met.  Criterion B was not met as the traumatic event was not persistently experienced.  Criterion C for persistent avoidance of stimuli associated with trauma and numbing of general responsiveness was not met as he had less than 3 of the listed symptoms required to meet such criterion.  The examiner explained that the only ones he had were efforts to avoid thoughts, feelings or conversations associated with the trauma and sense of a foreshortened future.  He did meet criterion D for persistent symptoms of increased arousal, as he had 2 symptoms, specifically irritability or outbursts of anger, and hypervigilance.  He failed to meet criterion E for duration of symptoms and criterion F for impact on symptoms on social occupational or other important areas of function, as he was deemed in each instance to not meet the full criteria for PTSD.  The only symptom deemed to apply to his diagnosis at present was mild memory loss, such as forgetting names, directions or recent events.  Again, it was theorized that his memory loss problems were due to his past history of alcohol problems.  The examiner  also noted that the Veteran has been administered psychological tests, with the Combat Exposure Scale (CES) results suggestive of moderate to heavy exposure, but the Personality Assessment Inventory (PAI) results establishing a  profile not consistent with a PTSD diagnosis.  

The above-cited evidence reflects that the record contains conflicting medical evidence on the question of whether the Veteran actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

While, as noted above, the assessments of PTSD and PTSD symptoms reflected in the reports of  private examinations in November 2003 and May 2008, and treatment records dated in January 2004 and April 2004, cited above, none of the assessments are supported by clear, fact-specific rationale.  Admittedly, the May 2008 private examination report reflects some discussion of the DSM-IV criteria; however, the private psychologist was not specific in explaining  how the Veteran met each criterion, or provided the basis for any such conclusion.  The Board thus finds that, collectively, such evidence should be accorded less probative weight than the well-reasoned, thoroughly explained opinion of the December 2011 VA examiner.  

Clearly, the December 2011 VA examiner's conclusion that the Veteran fails to meet the criteria for a PTSD diagnosis was based on review of pertinent evidence in the claims file (including these private records and examination reports dated in 2003, 2004 and 2008), as well as a detailed clinical interview of the Veteran, and the administration of psychological testing., and the examiner provided a specific discussion of the DSM-IV criteria, as it applies to the Veteran, in the examination report.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Accordingly, the Board is affording the opinion of the December 2011 examiner-reached after such comprehensive testing and interview, records review and discussion of the criteria for diagnosing PTSD-great probative weight on the question of whether the DSM-IV criteria for a diagnosis of PTSD are actually met.

As a final point, the Board acknowledges the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that decision, the United States Court of Appeal for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record,  Here, however, there is no persuasive evidence of any psychiatric disability other than PTSD for which compensation is payable.  

While the report of private examination in November 2003 and May 2008 tend to suggest that the Veteran had a depressive disorder, such a diagnosis is not substantiated; the Veteran actually denied depressive symptoms during the May 2008 examination.  Moreover, on December 2011 VA examination-in the more probative opinion of record on the question of current psychiatric diagnosis-the examiner specifically found that the Veteran did not meet the diagnosis criteria for any psychiatric disability under Axis I or Axis II, other than a diagnosis of alcohol dependence, sustained, in full remission, 10 + years.  The Board points out that alcohol abuse and drug abuse, unless a secondary result of an organic disease or disability, are considered to be willful misconduct.  No compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105 , 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Significantly, even if compensation benefits were payable for alcohol abuse, in this case, the Veteran's alcohol abuse has been in remission at all times pertinent to this appeal. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought), there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer , 3 Vet. App. at 225  .

Furthermore, as regards any direct assertions by the Veteran attempting to establish that he currently has PTSD (or any other psychiatric disability) on the basis of lay assertions, alone,, the Board finds that such assertions provide no basis for allowance of the claim.  The matters of current diagnosis of PTSD (or any other psychiatric disability) are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than layperson without  appropriate training and expertise, he is not competent to render a probative opinion on the medical matters on which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


